           21-11052-lgb            Doc 1               Filed 05/31/21 Entered 05/31/21 23:30:47                            Main Document
                                                                     Pg 1 of 18
 Fill in this information to identify the case:

 United States Bankruptcy Court for the:

 Southern
 ____________________             New York
                      District of _________________
                                        (State)
                                                           11
 Case number (If known): _________________________ Chapter _____                                                                       Check if this is an
                                                                                                                                          amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                                  04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




 1.   Debtor’s name                               Kumtor Operating Company CSJC
                                              ______________________________________________________________________________________________________




 2.   All other names debtor used             ______________________________________________________________________________________________________
      in the last 8 years                     ______________________________________________________________________________________________________
                                              ______________________________________________________________________________________________________
      Include any assumed names,
                                              ______________________________________________________________________________________________________
      trade names, and doing business
      as names                                ______________________________________________________________________________________________________




 3.   Debtor’s federal Employer               BB_B___ – __BBBBBBBBBBBBBBBBBBBBBB___
      Identification Number (EIN)



 4.   Debtor’s address                        Principal place of business                                 Mailing address, if different from principal place
                                                                                                          of business FR6WLNHPDQ(OOLRWW//3&RPPHUFH&RXUW

                                                  24        Ibraimova Street, 720001
                                              ______________________________________________
                                                                                                           199          Bay Street
                                                                                                          _______________________________________________
                                              Number     Street                                           Number     Street

                                              ______________________________________________              _______________________________________________
                                                                                                          P.O. Box

                                                  Bishkek
                                              ______________________________________________               Toronto                        Ontario, Canada
                                                                                                          _______________________________________________
                                                                                                                                                            M5L 1B9
                                              City                        State    ZIP Code               City                       State     ZIP Code


                                                                                                          Location of principal assets, if different from
                                                                                                          principal place of business
                                                  Kyrgyz Republic
                                              ______________________________________________
                                              County                                                      _______________________________________________
                                                                                                          Number     Street

                                                                                                          _______________________________________________

                                                                                                           Kyrgyz Republic
                                                                                                          _______________________________________________
                                                                                                          City                       State     ZIP Code




 5.   Debtor’s website (URL)                      www.kumtor.kg/en/
                                              ____________________________________________________________________________________________________




Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                   page 1
            21-11052-lgb           Doc 1        Filed 05/31/21 Entered 05/31/21 23:30:47                               Main Document
                                                              Pg 2 of 18
Debtor         Kumtor Operating Company CSJC
              _______________________________________________________                          Case number (if known)_____________________________________
              Name




 6.   Type of debtor                       Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                           ✔



                                           Partnership (excluding LLP)
                                           Other. Specify: __________________________________________________________________

                                          A. Check one:
 7.   Describe debtor’s business
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                           None of the above
                                           ✔




                                          B. Check all that apply:

                                           Tax-exempt entity (as described in 26 U.S.C. § 501)
                                           Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                               § 80a-3)
                                           Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                          C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                             http://www.uscourts.gov/four-digit-national-association-naics-codes .

                                               2122
                                               BBBBBBBBBBBBBBBBBB

 8.   Under which chapter of the          Check one:
      Bankruptcy Code is the
      debtor filing?                       Chapter 7
                                           Chapter 9
                                           Chapter 11. Check all that apply:
                                           ✔

      A debtor who is a “small business
      debtor” must check the first sub-                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
      box. A debtor as defined in                              aggregate noncontingent liquidated debts (excluding debts owed to insiders or
      § 1182(1) who elects to proceed                          affiliates) are less than $2,725,625. If this sub-box is selected, attach the most
      under subchapter V of chapter 11                         recent balance sheet, statement of operations, cash-flow statement, and federal
      (whether or not the debtor is a                          income tax return or if any of these documents do not exist, follow the procedure in
      “small business debtor”) must                            11 U.S.C. § 1116(1)(B).
      check the second sub-box.                            
                                                            The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate
                                                               noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
                                                               less than $7,500,000, and it chooses to proceed under Subchapter V of
                                                               Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
                                                               statement of operations, cash-flow statement, and federal income tax return, or if
                                                               any of these documents do not exist, follow the procedure in 11 U.S.C.
                                                               § 1116(1)(B).

                                                              A plan is being filed with this petition.

                                                              Acceptances of the plan were solicited prepetition from one or more classes of
                                                               creditors, in accordance with 11 U.S.C. § 1126(b).

                                                              The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                               Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                               Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                               for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                              The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                               12b-2.
                                           Chapter 12




 Official Form 201                             Voluntary Petition for Non-Individuals Filing for Bankruptcy                               page 2
             21-11052-lgb                Doc 1        Filed 05/31/21 Entered 05/31/21 23:30:47                                Main Document
                                                                    Pg 3 of 18
Debtor           Kumtor Operating Company CSJC
                _______________________________________________________                             Case number (if known)_____________________________________
                Name



 9.    Were prior bankruptcy cases            No✔

       filed by or against the debtor
       within the last 8 years?               Yes.        District _______________________ When _______________ Case number _________________________
                                                                                                 MM / DD / YYYY
       If more than 2 cases, attach a
       separate list.                                      District _______________________ When _______________ Case number _________________________
                                                                                                 MM / DD / YYYY

 10.   Are any bankruptcy cases               No
       pending or being filed by a
                                              Yes.
                                                 ✔                 Kumtor Gold Company CSJC
                                                           Debtor _____________________________________________               Affiliate
                                                                                                                Relationship _________________________
       business partner or an
       affiliate of the debtor?                                      S.D.N.Y
                                                           District _____________________________________________ When               __________________
       List all cases. If more than 1,                                                                                               MM / DD / YYYY
       attach a separate list.                             Case number, if known ________________________________



 11.   Why is the case filed in this         Check all that apply:
       district?
                                              Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                                     immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                                     district.

                                              A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.
                                                 ✔




 12.   Does the debtor own or have            No✔

       possession of any real                 Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
       property or personal property
       that needs immediate                               Why does the property need immediate attention? (Check all that apply.)
       attention?
                                                             It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                              What is the hazard? _____________________________________________________________________

                                                             It needs to be physically secured or protected from the weather.

                                                             It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                              attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                              assets or other options).

                                                             Other _______________________________________________________________________________



                                                          Where is the property?_____________________________________________________________________
                                                                                    Number          Street

                                                                                    ____________________________________________________________________

                                                                                    _______________________________________         _______ ________________
                                                                                    City                                            State ZIP Code


                                                          Is the property insured?

                                                             No
                                                             Yes. Insurance agency ____________________________________________________________________

                                                                   Contact name     ____________________________________________________________________

                                                                   Phone            ________________________________




               Statistical and administrative information




 Official Form 201                                   Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 3
              21-11052-lgb            Doc 1         Filed 05/31/21 Entered 05/31/21 23:30:47                                    Main Document
                                                                  Pg 4 of 18
Debtor
                 Kumtor Operating Company CSJC
                _______________________________________________________                               Case number (if known)_____________________________________
                Name




 13.   Debtor’s estimation of                 Check one:
       available funds                         Funds will be available for distribution to unsecured creditors.
                                               ✔


                                               After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

                                               1-49                                1,000-5,000
                                                                                    ✔
                                                                                                                                25,001-50,000
 14.   Estimated number of                     50-99                               5,001-10,000                               50,001-100,000
       creditors
                                               100-199                             10,001-25,000                              More than 100,000
                                               200-999

                                               $0-$50,000                          $1,000,001-$10 million                     $500,000,001-$1 billion
 15. Estimated        assets                  $50,001-$100,000                    $10,000,001-$50 million                    $1,000,000,001-$10 billion
                                                                                                                               ✔


                                               $100,001-$500,000                   $50,000,001-$100 million                   $10,000,000,001-$50 billion
                                               $500,001-$1 million                 $100,000,001-$500 million                  More than $50 billion

                                               $0-$50,000                          $1,000,001-$10 million                     $500,000,001-$1 billion
 16. Estimated        liabilities             $50,001-$100,000                    $10,000,001-$50 million                    $1,000,000,001-$10 billion
                                               $100,001-$500,000                   $50,000,001-$100 million                   $10,000,000,001-$50 billion
                                               $500,001-$1 million                 $100,000,001-$500 million
                                                                                    ✔
                                                                                                                                More than $50 billion


               Request for Relief, Declaration, and Signatures


 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
            $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


 17.   Declaration and signature of           Q    The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
       authorized representative of
                                                   petition.
       debtor
                                              Q    I have been authorized to file this petition on behalf of the debtor.

                                              Q    I have examined the information in this petition and have a reasonable belief that the information is true and
                                                   correct.


                                              I declare under penalty of perjury that the foregoing is true and correct.
                                                                  05 /31/2021
                                                   Executed on _________________
                                                               MM / DD / YYYY


                                              8 /s/ Daniel Richard Desjardins
                                                   _____________________________________________
                                                                                                                Daniel Richard Desjardins
                                                                                                                _______________________________________________
                                                   Signature of authorized representative of debtor             Printed name

                                                         Authorized Representative
                                                   Title _________________________________________




       (VWLPDWHVSURYLGHGRQDFRQVROLGDWHGEDVLVIRUDOOGHEWRUV




 Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                  page 4
            21-11052-lgb         Doc 1      Filed 05/31/21 Entered 05/31/21 23:30:47                                 Main Document
                                                          Pg 5 of 18
Debtor         Kumtor Operating Company CSJC
              _______________________________________________________                     Case number (if known)_____________________________________
              Name




 18.   Signature of attorney
                                        8 /s/ James L. Bromley
                                            _____________________________________________            Date        05   /31/2021
                                                                                                                _________________
                                            Signature of attorney for debtor                                    MM    / DD / YYYY



                                            James L. Bromley
                                           _________________________________________________________________________________________________
                                           Printed name
                                            Sullivan & Cromwell LLP
                                           _________________________________________________________________________________________________
                                           Firm name
                                           125         Broad Street
                                           _________________________________________________________________________________________________
                                           Number     Street
                                            New York
                                           ____________________________________________________             NY
                                                                                                           ____________  10004
                                                                                                                        ______________________________
                                           City                                                            State        ZIP Code

                                            212-558-4000
                                           ____________________________________                             bromleyj@sullcrom.com
                                                                                                           __________________________________________
                                           Contact phone                                                   Email address



                                            2333912
                                           ______________________________________________________  NY
                                                                                                  ____________
                                           Bar number                                             State




 Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                             page 5
       21-11052-lgb        Doc 1     Filed 05/31/21 Entered 05/31/21 23:30:47           Main Document
                                                   Pg 6 of 18
     “KUMTOR OPERATING COMPANY” CJSC                                 ЗАО «КУМТОР ОПЕРЕЙТИНГ КОМПАНИ»




             WRITTEN RESOLUTIONS                                        ПИСЬМЕННЫЕ РЕШЕНИЯ
         Extraordinary Shareholders’ Meeting                        Внеочередного Собрания Акционеров
          Kumtor Operating Company CJSC                             ЗАО «Кумтор Оперейтинг Компани»
             (the “Company” or “KOC”)                                 (далее «Компания» или «КОК»)
                    May 31, 2021                                               31 Мая, 2021

I.      Voluntary Petitions and Chapter 11 Case                 I.    Добровольная   петиция   и   Дело   по
                                                                Параграфу 11

        WHEREAS, Centerra Gold Inc. is the sole                       ПОСКОЛЬКУ, компания «Центерра Голд
shareholder of the Kumtor Operating Company CJSC (the           Инк.» является единственным акционером ЗАО
“Company” or “KOC”);                                            «Кумтор Оперейтинг Компани» («Компания»
                                                                или «КОК»);

        WHEREAS, according to Part 8 of Article 42 of                 ПОСКОЛЬКУ в соответствии с Частью 8
the Law of the Kyrgyz Republic ‘On Joint Stock                  Статьи 42 Закона Кыргызской Республики «об
Companies’, the requirements for notification of                Акционерных    Обществах»    требования  об
shareholders, preparation for the general meeting of            уведомлении акционеров, подготовке к общему
shareholders, determining the quorum, voting and vote           собранию акционеров, определению кворума,
count at the general meeting of shareholders shall not          голосованию и подсчету голосов на общем
apply to a company with one shareholder, which may              собрании акционеров не должны применяться к
adopt written resolutions;                                      компании с одним акционером, который может
                                                                принимать письменные резолюции.

        WHEREAS, according to Section 2.2 of the                      ПОСКОЛЬКУ в соответствии со Статьей
Restated Investment Agreement, dated June 6, 2009,              2.2     Пересмотренного     Инвестиционного
among the Government of the Kyrgyz Republic on behalf           Соглашения, заключенного 6 июня 2009 года
of the Kyrgyz Republic, Centerra Gold Inc., Kumtor Gold         между Правительством Кыргызской Республики
Company CJSC, and KOC, only shareholders of KOC                 от имени Кыргызской Республики, «Центерра
shall be entitled to any voting or other rights in respect of   Голд Инк.», КОК и ЗАО «Кумтор Голд Компани»,
KOC corporate matters;                                          только акционеры КОК имеют исключительное
                                                                право голоса и любые иные права в отношении
                                                                принятия решений по корпоративным вопросам
                                                                КОК.

         WHEREAS, the shareholder has received,                       ПОСКОЛЬКУ         акционер     получил,
reviewed, and discussed the recommendations of members          рассмотрел и обсудил рекомендации членов
of the Board of KOC and KOC’s legal advisors as to the          Совета Директоров КОК и юридических
relative risks and benefits of the strategic alternatives       консультантов КОК в отношении относительных
available to KOC, including a restructuring proceeding          рисков и выгоды от стратегических альтернатив
(the “Chapter 11 Case”) under the provisions of Chapter         доступных     КОК,     включая     процедуру
11 of Title 11 of the United States Code, 11 U.S.C. §§ 101      реструктуризации («Дело по Параграфу 11») в
et seq. (the “Bankruptcy Code”), and has discussed forms        соответствии с положениями Параграфа 11
or descriptions of the key “first day” and “second day”         Заглавия 11 Кодекса Соединенных Штатов
filings that would be proposed to be made by KOC in             Америки, 11 U.S.C. §§ 101 и след. («Кодекс о
connection with the Chapter 11 Case (the “Initial               Банкротстве»), и обсудил формы или описания
Filings”);                                                      ключевых заявлений «первого дня» и «второго
                                                                дня», которые были бы предложены для
                                                                предоставления в рамках Дела по Параграфу 11
                                                                («Первоначальные Заявления»); и
       21-11052-lgb        Doc 1     Filed 05/31/21 Entered 05/31/21 23:30:47            Main Document
                                                   Pg 7 of 18
    “KUMTOR OPERATING COMPANY” CJSC                                  ЗАО «КУМТОР ОПЕРЕЙТИНГ КОМПАНИ»




         WHEREAS, after review and discussion and due                 ПОСКОЛЬКУ,        после    анализа    и
consideration of all of the information presented to the        обсуждения и должного рассмотрения       всей
shareholder, the shareholder deems it advisable and in the      предоставленной     акционеру     информации
best interests of KOC, its shareholder, creditors,              акционер считает целесообразным и в лучших
stakeholders and other interested parties, for KOC to           интересах КОК, его акционера, кредиторов,
commence the Chapter 11 Case by filing a voluntary              причастных лиц и других заинтересованных
petition for relief under the provisions of the Bankruptcy      сторон, для КОК начать Дело по Параграфу 11,
Code (the “Petition”); and                                      сделав заявление о добровольной петиции о
                                                                помощи в соответствии с положениями Кодекса о
                                                                Банкротстве («Петиция»); и

         WHEREAS, the shareholder deems it advisable                  ПОСКОЛЬКУ,          акционер     считает
and in the best interests of KOC, its shareholder, creditors,   целесообразным и в лучших интересах КОК, его
stakeholders and other interested parties for KOC to make       акционера, кредиторов, причастных лиц и других
the Initial Filings.                                            заинтересованных сторон для КОК совершить
                                                                Первоначальные Заявления.

     NOW, THEREFORE, THE                     FOLLOWING              СЕЙЧАС,       СЛЕДОВАТЕЛЬНО,
RESOLUTIONS ARE ADOPTED:                                        СЛЕДУЮЩИЕ РЕЗОЛЮЦИИ ПРИНЯТЫ:

        1.       In the judgment of the shareholder, it is            1.     По мнению акционера желательно
desirable and in the best interests of KOC, its shareholder,    и в лучших интересах КОК, его акционера,
creditors, stakeholders and other interested parties that the   кредиторов,   причастных   лиц    и  других
Petitions and the Initial Filings be filed by KOC in the        заинтересованных сторон, чтобы Петиции и
United States Bankruptcy Court for the Southern District        Первоначальные Заявления были переданы КОК
of New York (the “Bankruptcy Court”);                           на рассмотрение в Суд по Банкротству
                                                                Соединенных Штатов Америки Южного Округа
                                                                Нью-Йорка («Суд по Банкротству»):

         2.      KOC is authorized, directed and                      2.      КОК,    имеет    разрешение   и
empowered (i) to file the Petition and the Initial Filings      предписание и обладает полномочиями (i)
and (ii) to perform any and all such acts as are reasonable,    направить Петицию и Первоначальные Заявления
advisable, expedient, convenient, proper or necessary to        в Суд по Банкротству и (ii) совершить любые и
effect the foregoing;                                           все действия, которые являются обоснованными,
                                                                желательными, целесообразными, удобными,
                                                                должными и необходимыми для осуществления
                                                                вышесказанного;

         3.      Daniel R. Desjardins, Darren Millman                 3.      Даниел Р. Десджардинс, Даррен
and Dennis Kwong (each, a “Designated Person” and               Миллман      и    Деннис     Квонг    (каждый,
collectively, the “Designated Persons”) acting alone, is        «Уполномоченное       Лицо»       и     вместе,
hereby authorized, directed and empowered, on behalf of         «Уполномоченные Лица»), действуя в одиночку,
and in the name of KOC to execute and verify the Petition       имеет разрешение и предписание и обладает
and the Initial Filings as well as all other ancillary          полномочиями от лица и имени КОК подписать и
documents and to cause the Petition and the Initial Filings     подтвердить Петицию и Изначальные Заявления,
to be filed with the Bankruptcy Court, and to make or           а также все иные сопутствующие документы, и
cause to be made prior to the execution thereof any             содействовать подаче Петиции и Изначальных
modifications to the Petition, the Initial Filings, or any      Заявлений на рассмотрение Суда по Банкротству,
ancillary documents, and to execute, verify and file or         и вносить изменения или содействовать внесению
cause to be filed all petitions, schedules, lists, motions,     изменений в Петицию, Изначальные Заявления и
applications and other papers or documents, agreements,         любые сопутствующие документы до их
       21-11052-lgb       Doc 1     Filed 05/31/21 Entered 05/31/21 23:30:47           Main Document
                                                  Pg 8 of 18
    “KUMTOR OPERATING COMPANY” CJSC                                 ЗАО «КУМТОР ОПЕРЕЙТИНГ КОМПАНИ»



deeds, letters, instruments or certificates necessary or      подписания, и подписывать, подтверждать и
desirable in connection with any of the foregoing;            отправлять или содействовать отправлению на
                                                              рассмотрение   всех петиций,     приложений,
                                                              списков, ходатайств, заявлений и иных
                                                              соглашений и документов, договоров, актов,
                                                              писем,    юридических    инструментов    или
                                                              сертификатов необходимых или желательных в
                                                              отношении любого из вышесказанного;

         4.      The law firm of Sullivan & Cromwell                 4.      Юридическая фирма Sullivan &
LLP (“S&C”) is hereby authorized, empowered and               Cromwell LLP (“S&C”) обладает разрешением,
directed to represent KOC as its general restructuring        полномочиями и предписанием представлять
counsel in connection with the Chapter 11 Case, to            интересы КОК в качестве его основного
represent and assist KOC in carrying out its duties under     консультанта по реструктуризации в отношении
the Bankruptcy Code and to take any and all actions to        Дела по Параграфу 11, представлять интересы и
advance KOC’s rights, including the preparation of            помогать КОК с выполнением его обязательств в
pleadings and filings in the Chapter 11 Case; and in          соответствии с Кодексом о Банкротстве и
connection therewith, the Designated Persons, acting alone    совершать любые и все действия для защиты прав
or in any combination, are hereby, authorized, directed and   КОК, включая подготовку судебных прений и
empowered, on behalf of and in the name of KOC to             заявлений в Деле по Параграфу 11; а также в
execute appropriate retention agreements, pay appropriate     связи c этим Уполномоченные Лица, действуя в
retainers prior to and immediately upon the filing of the     одиночку или сообща, имеют разрешение и
Chapter 11 Case, and to cause to be filed an appropriate      предписание и обладают полномочиями от лица и
application for authority to retain the services of S&C;      имени     КГК    для    подписания    уместных
                                                              соглашений об оказании юридических услуг,
                                                              оплаты      соответствующих сумм по этим
                                                              соглашениям до и сразу после подачи заявления
                                                              по Делу по Параграфу 11, и содействию подаче на
                                                              рассмотрение соответствующего ходатайства о
                                                              полномочиях для получения услуг S&C.


         5.       The law firm of Stikeman Elliot LLP                 5.    Юридическая фирма Stikeman
(“Stikeman”) is hereby authorized, empowered and              Elliot LLP (“Stikeman”) обладает разрешением,
directed to represent KOC as restructuring co-counsel with    полномочиями и предписанием представлять
respect to Canadian law matters, in connection with the       интересы КОК в качестве со-консультанта по
Chapter 11 Case, to represent and assist KOC in carrying      реструктуризации по аспектам канадского права в
out its duties under the Bankruptcy Code and to take any      отношении Дела по Параграфу 11, представлять
and all actions to advance KOC’s rights, including the        интересы и помогать КОК с выполнением его
preparation of pleadings and filings in the Chapter 11        обязательств в соответствии с Кодексом о
Case; and in connection therewith, the Designated Persons     Банкротстве и совершать любые и все действия
be and each of them, acting alone or in any combination,      для защиты прав КОК, включая подготовку
hereby is, authorized, directed and empowered, on behalf      судебных прений и заявлений в Деле по
of and in the name of KOC to execute appropriate              Параграфу 11; а также в связи c этим
retention agreements, pay appropriate retainers prior to      Уполномоченные Лица, действуя в одиночку или
and immediately upon the filing of the Chapter 11 Case,       сообща, имеют разрешение и предписание и
and to cause to be filed an appropriate application for       обладают полномочиями от лица и имени КГК
authority to retain the services of Stikeman;                 для подписания уместных соглашений об
                                                              оказании     юридических      услуг,    оплаты
                                                              соответствующих сумм по этим соглашениям до
                                                              и сразу после подачи заявления по Делу по
                                                              Параграфу 11, и содействию подаче на
       21-11052-lgb        Doc 1     Filed 05/31/21 Entered 05/31/21 23:30:47            Main Document
                                                   Pg 9 of 18
      “KUMTOR OPERATING COMPANY” CJSC                                 ЗАО «КУМТОР ОПЕРЕЙТИНГ КОМПАНИ»



                                                                рассмотрение соответствующего ходатайства о
                                                                полномочиях для получения услуг Stikeman.


         6.      The Designated Persons, acting alone or               6.      Уполномоченные Лица, действуя в
in any combination, are hereby, authorized, directed and        одиночку или сообща, имеют разрешение и
empowered, on behalf of and in the name of KOC to               предписание и обладают полномочиями от лица и
engage such other counsel, financial advisor, restructuring     имени КОК нанимать иных юридических
advisor or other advisors and agents as may be necessary        консультантов,    финансового     консультанта,
or desirable to represent KOC in connection with the            консультанта по реструктуризации и иных
Chapter 11 Case, and execute appropriate retention              необходимых или желаемых консультантов и
agreements, pay appropriate retainers prior to and              агентов для представления интересов КОК в
immediately upon the filing of the Chapter 11 Case, and to      отношении Дела по Параграфу 11, и подписывать
cause to be filed an appropriate application for authority to   уместные соглашения об оказании услуг,
retain such counsel, advisors and agents as necessary; and      оплачивать соответствующие суммы по этим
                                                                соглашениям до и сразу после подачи заявления
                                                                по Делу по Параграфу 11, и содействовать подаче
                                                                на рассмотрение соответствующего ходатайства о
                                                                полномочиях для получения услуг от таких
                                                                консультантов и агентов по мере необходимости;
                                                                и

         7.       KOC hereby constitutes and appoints                  7.     КОК устанавливает и назначает
Daniel R. Desjardins, Darren Millman and Dennis Kwong           Даниела Р. Десджардинса, Даррена Миллмана и
as KOC’s true and lawful attorneys in fact and agents, in       Денниса Квонга действительными и законными
each case with full power of substitution and                   доверенными лицами и агентами, в каждом
resubstitution, with full power and authority in the name,      случае, с полным правом замены и перемены, с
place and stead of KOC to execute, swear to,                    полным правом и полномочиями от лица и имени
acknowledge, deliver and file in the Chapter 11 Case, any       КОК подписывать, давать присягу, подтверждать,
schedules, lists, motions, applications and other papers or     предоставлять и направлять на рассмотрение в
documents that KOC or any such officer or manager of            инстанции по Делу по Параграфу 11 любые
KOC deems necessary or appropriate to enable KOC to             приложения, списки, ходатайства, заявления и
carry out the intent and to accomplish the purposes of the      иные соглашения и документы, которые КОК
foregoing resolutions, provided that KOC shall at all times     посчитает нужными или уместными для того,
have the unrestricted right to unilaterally revoke these        чтобы КОК имел возможность осуществить
appointments and the powers provided hereunder.                 намерение и достичь целей вышеупомянутых
                                                                резолюций, при условии, что КОК всегда
                                                                сохраняет      необремененное      право     в
                                                                одностороннем порядке отменить эти назначения
                                                                и права, данные настоящим документом.

II.     DIP Financing                                           II.    ДВВ Финансирование
        WHEREAS, the shareholder, in contemplation of                  ПОСКОЛЬКУ акционер, в преддверии
the Chapter 11 Case, is considering for KOC to enter into a     Дела по Параграфу 11 рассматривает получение
Debtor-In-Possession financing, the proceeds of which           КОК финансирования Должника-Во-Владении
would be used to pay fees and expenses in connection with       средства от которого будут использованы для
the Chapter 11 Case and other general corporate purposes        оплаты услуг и затрат в отношении Дела по
of KOC to the extent permitted by the terms of such             Параграфу 11 и иных общих корпоративных
financing, which may be secured by a security interest in       целей КОК в допустимых пределах положений
substantially all of the assets of KOC (such financing, a       такого финансирования, которое может быть
“DIP Financing”);                                               обеспечено почти всеми активами КОК (такое
        21-11052-lgb        Doc 1     Filed 05/31/21 Entered 05/31/21 23:30:47            Main Document
                                                   Pg 10 of 18
       “KUMTOR OPERATING COMPANY” CJSC                                   ЗАО «КУМТОР ОПЕРЕЙТИНГ КОМПАНИ»



                                                                  финансирование, «ДВВ Финансирование»);

        WHEREAS, the shareholder has determined that            ПОСКОЛЬКУ, акционер определил, что
KOC will derive substantial direct and indirect benefits КОК получит значительную прямую и косвенную
from the extension of credit under a DIP Financing; and  пользу от получения кредита в рамках ДВВ
                                                         Финансирования; и

         WHEREAS, in the judgment of the shareholder, it        ПОСКОЛЬКУ, по мнению акционера,
is desirable and in the best interests of KOC that KOC желательно и в лучших интересах КОК является
solicit and negotiate a DIP Financing.                   ходатайство о получении и проведение
                                                         переговоров  КОК    в    отношении   ДВВ
                                                         Финансирования.

     NOW, THEREFORE,                  THE      FOLLOWING              СЕЙЧАС,       СЛЕДОВАТЕЛЬНО,
RESOLUTION IS ADOPTED:                                            СЛЕДУЮЩАЯ РЕЗОЛЮЦИЯ ПРИНЯТА:

         1.      In the judgment of the shareholder, it is              1.     По мнению акционера желательно
desirable and in the best interests of KOC, and necessary         и в лучших интересах КОК, и необходимо для
to carry out the business and affairs of KOC, for KOC to          производства и деятельности КОК, чтобы КОК
solicit and negotiate a DIP Financing, the final form of          ходатайствовал о получении и проводил
which shall be subject to further approval.                       переговоры для получения ДВВ Финансирования,
                                                                  окончательная форма которого будет принята при
                                                                  условии дополнительного одобрения.

III.     General Authorizations                                   III.   Общие Полномочия

THE FOLLOWING RESOLUTIONS ARE ADOPTED:                            СЛЕДУЮЩИЕ РЕЗОЛЮЦИИ ПРИНЯТЫ:


        1.       Daniel R. Desjardins, Darren Millman and                1.     Даниел Р. Десджардинс, Даррен
Dennis Kwong are hereby authorized to take all such               Миллман и Деннис Квонг уполномочены
actions and to execute, deliver and file all such certificates,   совершать все действия и подписывать,
instruments and documents as they or any of them may              предоставлять и направлять на рассмотрение в
consider necessary or appropriate to enable KOC to carry          инстанции все сертификаты, юридические
out the intent and purpose of the foregoing resolutions           инструменты и документы, которые они или один
hereby adopted; and                                               из них посчитает необходимыми и уместными,
                                                                  чтобы дать возможность КОК выполнить
                                                                  намерение и цель вышеуказанных резолюций,
                                                                  принятых этим документом; и

         2.      Any and all actions heretofore taken, and               2.     Любые     и    все    действия,
any and all things heretofore done, by any officer, director,     совершенные до настоящего момента, и любые и
agent or counsel of KOC in connection with, or with               все дела, совершенные до настоящего момента
respect to, the matters referred to in the foregoing              любым должностным лицом, директором,
resolutions be, and hereby are, approved, adopted, ratified       агентом или консультантом КОК в отношении
and confirmed as authorized and valid acts taken on behalf        вопросов,   упомянутых    в   вышеуказанных
of KOC.                                                           резолюциях, настоящим документом одобрены,
                                                                  приняты, ратифицированы и подтверждены как
                                                                  одобренные     и    правомерные     действия,
                                                                  совершенные от лица КОК.
 21-11052-lgb   Doc 1   Filed 05/31/21 Entered 05/31/21 23:30:47         Main Document
                                     Pg 11 of 18
“KUMTOR OPERATING COMPANY” CJSC                        ЗАО «КУМТОР ОПЕРЕЙТИНГ КОМПАНИ»




                        _____________________________________
                         Скотт Перри, Представитель акционера /
                        Scott Perry, Representative of the Shareholder
              21-11052-lgb            Doc 1      Filed 05/31/21 Entered 05/31/21 23:30:47                             Main Document
                                                              Pg 12 of 18
 Fill in this information to identify the case and this filing:


              Kumtor Operating Company CSJC
 Debtor Name __________________________________________________________________
                                         Southern
 United States Bankruptcy Court for the: ______________________             NY
                                                                District of __________
                                                                               (State)
 Case number (If known):    _________________________




Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



              Declaration and signature



         I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
         another individual serving as a representative of the debtor in this case.

         I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


              Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

              Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

              Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

              Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

              Schedule H: Codebtors (Official Form 206H)

              Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

              Amended Schedule ____


         ✔
               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 0 Largest Unsecured Claims and Are Not Insiders (Official Form 204)


         ✔                                               Corporate Ownership Statement and List of Equity Holders
               Other document that requires adeclaration__________________________________________________________________________________




        I declare under penalty of perjury that the foregoing is true and correct.


                    05/31/2021
        Executed on ______________                         8 /s/ Daniel Richard Desjardins
                                                               _________________________________________________________________________
                           MM / DD / YYYY                       Signature of individual signing on behalf of debtor



                                                                 Daniel Richard Desjardins
                                                                ________________________________________________________________________
                                                                Printed name

                                                                Authorized Representative
                                                                ______________________________________
                                                                Position or relationship to debtor



Official Form 202                           Declaration Under Penalty of Perjury for Non-Individual Debtors
    21-11052-lgb            Doc 1       Filed 05/31/21 Entered 05/31/21 23:30:47                          Main Document
                                                     Pg 13 of 18



                Consolidated List of 30 Largest Unsecured Creditors (Excluding Insiders)

Pursuant to Local Rule 1007-2(a)(4), to the best of the Debtors’ knowledge and belief, the
following table sets forth the information of each of the holders of the Debtors’ 30 largest
unsecured claims on a consolidated basis, excluding claims of insiders. The Debtors do not
currently have access to their internal financial systems following the seizure of their operations
on May 15, 2021. This table therefore reflects unsecured creditors with the largest outstanding
claims as of such date, which outstanding amounts likely have changed and are undetermined as
of the Petition Date.

                                                                           Nature of the        Indicate if
                                                                                                                   Amount of
               Name of creditor       Name, telephone number, and        claim (e.g., trade       claim is
                                                                                                                   unsecured
    #           and complete            email address of creditor       debts, bank, loan,      contingent,
                                                                                                                 claim as of the
               mailing address                   contact                    professional       unliquidated,
                                                                                                                  Petition Date
                                                                             services)          or disputed
    1.        Machinery Intertrade   Bulent Atar                        Trade Debts                              Undetermined
              Limited                batar@borusan.com
                                     Mobile number: +7 701 951
              Alliance House 12      9869
              Caxton Street
              London, Great
              Britain
    2.        CENTRAL                Public reception:                  Gross Proceeds                           Undetermined1
              TREASURY OF                                               Tax
              THE MINISTRY OF        e-mail: minfin@minfin.kg
              FINANCE OF             Tel: +996 (312) 66-12-27
              KYRGYZ                 ext.3812
              REPUBLIC

              Erkindik boulevard
              58, 720040, Bishkek,
              Kyrgyzstan
    3.        IP Consult             Stephane Kieffer                   Trade Debts                              Undetermined
              (International) Ltd    s.kieffer@ciseg.eu
                                     +33 620 61 01 54
              Portland House,
              Glacis Road, GX11
              1AA, Gibraltar
    4.        Vzryvprom              ROMANENKO ALEXANDER                Trade Debts                              Undetermined
              Technology Ltd.        romanenko_a72@mail.ru
                                     +7 778 742 97 97
              BLD 34,
              KARBYSHEVA
              STR, KOSTANAY,
              KAZAKHSTAN
    5.        YSYK-KOL               Askhad K. Seitkaziev               Trade Debts                              Undetermined
              Resource Ltd           ASKHAD.SEITKAZIEV76@
                                     MAIL.RU
              32 Janetov St.,        +7 705008334
              Tilekmat V, Jeti-
              Oguz Region, Issyk-
              Kul Obl, Kyrgyz
              Republic


1        Amounts subject to set-off for amounts owed to Debtors pursuant to Restated Investment Agreement, dated as of June 6,
         2009.
    21-11052-lgb             Doc 1       Filed 05/31/21 Entered 05/31/21 23:30:47                          Main Document
                                                      Pg 14 of 18


                                                                            Nature of the        Indicate if
                                                                                                                    Amount of
                Name of creditor       Name, telephone number, and        claim (e.g., trade       claim is
                                                                                                                    unsecured
    #            and complete            email address of creditor       debts, bank, loan,      contingent,
                                                                                                                  claim as of the
                mailing address                   contact                    professional       unliquidated,
                                                                                                                   Petition Date
                                                                              services)          or disputed
    6.         Sandvik Mining and     VOROZHTSOV                         Trade Debts                              Undetermined
               Construction           Bunakova@sandvik.com
                                      +7 727 292 70 61
               KAZAKHSTAN,
               ALMATY, 42
               TIMIRYAZEV
               STREET,
               EXHIBITION
               HALL NO. 10,
               BLOCK C. 7
               FLOOR
    7.         Eurasian Machinery     KASSENOV B.                        Trade Debts                              Undetermined
               LLP                    +7 701 208 14 91

               KAZAKHSTAN,            Kemal Cetinelli
               ALMATY CITY,           kcetinelli@eurasiancm.com
               N. NAZARBAEV
               AVENUE, 277/66         Sergey GREKHOV
                                      +7 701 2284822
                                      s.grekhov@eurasiancm.com

    8.         Maxam Kazakhstan       Alexey Chernov                     Trade Debts                              Undetermined
               LLP                    (+7) 701 705 61 64
                                      chernov@maxam.net
               40, 4th Floor,
               Republic Avenue,       Aliya Makhmutova
               Karaganda, Republic    amakhmutova@maxam.net
               of Kazakhtstan.        (+7) 721 2320458

    9.         Drilling Company       Norvin V.V.                        Trade Debts                              Undetermined
               Stalker Ltd            +996 555771548
                                      prospecting_ltd@mail.ru
               2 Cholpon-Atinskaya
               St., Bishkek, Kyrgyz
               Republic
    10.        Liebherr Export AG     Steiner Sandra                     Trade Debts                              Undetermined
               – Spare Parts          Sandra.Steiner@liebherr.com
                                      +41 56 2961111
               GENERAL-
               GUISANSTRASSE
               14, NUSSBAUMEN
               AG,
               SWITZERLAND
    11.        Agrostroy PT LLC       ANDREY BEKRENEV                    Trade Debts                              Undetermined
                                      agrostroy@tut.by
               ROOM #10A, 43          +37 517 2072036
               ZHILUNOVICH
               STREET, MINSK,
               BELARUS
    12.        CENTRAL                Public reception:                  Issyk-Jul                                Undetermined2
               TREASURY OF                                               Development Fund
               THE MINISTRY OF        e-mail: minfin@minfin.kg

2         Amounts subject to set-off for amounts owed to Debtors pursuant to Restated Investment Agreement, dated as of June 6,
          2009.
21-11052-lgb       Doc 1       Filed 05/31/21 Entered 05/31/21 23:30:47                   Main Document
                                            Pg 15 of 18


                                                             Nature of the       Indicate if
                                                                                                  Amount of
       Name of creditor      Name, telephone number, and   claim (e.g., trade      claim is
                                                                                                  unsecured
#       and complete           email address of creditor   debts, bank, loan,    contingent,
                                                                                                claim as of the
       mailing address                  contact               professional      unliquidated,
                                                                                                 Petition Date
                                                               services)         or disputed
      FINANCE OF             Tel: +996 (312) 66-12-27
      KYRGYZ                 ext.3812
      REPUBLIC

      Erkindik boulevard
      58, 720040, Bishkek,
      Kyrgyzstan
13.   Rimex Supply Ltd.      ZAHRA NERVAL                  Trade Debts                          Undetermined
                             zahra.nerval@rimex.com
      9726 186TH             +1 604 8880025
      STREET, SURREY
      BC, CANADA
14.   Cummins LLC            ANDREI STEPANOV               Trade Debts                          Undetermined
                             mc864@cummins.com
      KLYAZMA, 1G,           +7 495 9268624
      KHIMKI MOSCOW
      REGION, RUSSIA
15.   SDL UGO Ltd.           B.CHUKIN                      Trade Debts                          Undetermined

      184 AHUNBAEVA          +996 550 344424
      ST., APT 413,
      BISHKEK,
      KYRGYZ
      REPUBLIC
16.   Stewart Assay and      SALAMAT IMANAKUNOV,           Trade Debts                          Undetermined
      Environmental          LABORATORY
                             stewart-karabalta@ktnet.kg
      2 KALININA ST.,        + 996 3133 61925
      KARA-BALTA,
      JAYYL REG.,
      CHUY OBL,
      KYRGYZ
      REPUBLIC
17.   Maptek Ltd.            Stephen Cowley                Trade Debts                          Undetermined
                             accounts@maptek.com
      3 DARNAWAY             +44 13 12258447
      STREET,
      EDINBURGH,
      UNITED
      KINGDOM

18.   Usubaliev              Usubaliev Kylychbek           Trade Debts                          Undetermined
      Kylychbek              Sadygalievic
                             +996 550970128
      V Verh-Atbashi,        chpusubaliev@mail.ru
      Stroitelnaya 3,
      Kyrgyz Republic
19.   Goldenman              Edilbek Esenbekov             Trade Debts                          Undetermined
      Petroleum              015@goldenman.cn
      Equipment Co.          +86 15601626937

      RM 712,
      Wandaguoji Park,
      No 67 Fuquan str.
      Dongying, China
21-11052-lgb        Doc 1       Filed 05/31/21 Entered 05/31/21 23:30:47                     Main Document
                                             Pg 16 of 18


                                                                Nature of the       Indicate if
                                                                                                     Amount of
       Name of creditor       Name, telephone number, and     claim (e.g., trade      claim is
                                                                                                     unsecured
#       and complete            email address of creditor    debts, bank, loan,     contingent,
                                                                                                   claim as of the
       mailing address                   contact                 professional      unliquidated,
                                                                                                    Petition Date
                                                                  services)         or disputed
20.   Specpricep Company      VOLKOVA NATALIA                Trade Debts                           Undetermined
      LLC                     tvercompania@specpricep.ru
                              +74822744503
      PROEZD
      MELIORATOROV,
      HOUSE 38, TVER
      CITY, RUSSIAN
      FEDERATION
21.   Algol DV LLC Euro       Ivan Loboiko                   Trade Debts                           Undetermined
                              loboiko.i@tsc.su
      2ND                     +79858586432
      AMBULATORNIY
      PASSWAY, 10,
      2ND FLOOR, UNIT
      207, MOSCOW,
      Russian Federation
22.   Transityre BV           Isma Bouhaddouf                Trade Debts                           Undetermined
      Michelin Export FA      isma.bouhaddouf@michelin.co
      Eikdong 5 PO Box        m
      6578, 4802 HN           +33473304087
      Breda, Netherlands
                              Boivka Vitaliy
                              +7 968 534 27 87
                              vitaly.boivka@michelin.com

23.   SPC Vulcan Inc          Oleg Razinkov                  Trade Debts                           Undetermined
                              info@vulcan-inc.ru
      17 Akademika            +7 (495) 585-9733
      Artsimovicha str., rm
      IV, office 10,
      Moscow, Russian
      Federation
24.   GTH Tehnodom            v.prokopenko@outlook.com       Trade Debts                           Undetermined
      Germaniya LLP

      ROZYBAKIEVA
      STREET 125/1 AP
      4, ALMATY,
      KAZAKHSTAN
25.   Kemira OYJ              TUOMO KESKINEN                 Trade Debts                           Undetermined
                              tuomo.keskinen@kemira.com
      PORKKALANKAT            +358 10 86 11
      U 3, PO BOX 330,
      HELSINKI,
      FINLAND .
26.   Esco Belgium S.A.       SVETLANA TITOVA                Trade Debts                           Undetermined
                              Svetlana.Titova@escocorp.com
      ZONING                  +32 65 611563
      INDUSTRIAL, RUE
      DES FOURS A
      CHAUX,
      FRAMERIES
      BELGIUM
21-11052-lgb       Doc 1      Filed 05/31/21 Entered 05/31/21 23:30:47                    Main Document
                                           Pg 17 of 18


                                                             Nature of the       Indicate if
                                                                                                  Amount of
       Name of creditor     Name, telephone number, and    claim (e.g., trade      claim is
                                                                                                  unsecured
#       and complete          email address of creditor   debts, bank, loan,     contingent,
                                                                                                claim as of the
       mailing address                 contact                professional      unliquidated,
                                                                                                 Petition Date
                                                               services)         or disputed
27.   Epiroc Central Asia   Roman Uteshev                 Trade Debts                           Undetermined
      LLP                   roman.uteshev@epiroc.com
                            +77770086195
      14, Iliyas
      Zhansugiruly,
      Astana, Kazakhstan
28.   Sanatori Avrora UD    AKIBAEV A.A.                  Trade Debts                           Undetermined
      PKR

      S.BULAN-
      SORGOTTU,
      ISSYK-KUL REG,.
      ISSYK-KUL OBL,
      KYRGYZ
      REPUBLIC
29.   Sanatorium            NAMAZOVA ALIYA                Trade Debts                           Undetermined
      Kyrgyzskoe            KADYRBEKOVNA
      Vzmorye
                            +996 77081-18-89
      CHOLPON-ATA,
      BOSTERI ,
      KYRGYZ
      REPUBLIC
30.   R.C. Moffatt Supply   Emily Kingston                Trade Debts                           Undetermined
      Limited               salesdm@moffattsupply.com
                            +1 780 4351921
      725 MACKENZIE
      AVE, EAST
      PO BOX 13,
      ATIKOKAN ONT
      P0T 1C0, CANADA
    21-11052-lgb       Doc 1      Filed 05/31/21 Entered 05/31/21 23:30:47                   Main Document
                                               Pg 18 of 18



James L. Bromley
SULLIVAN & CROMWELL LLP
125 Broad Street
New York, NY 10004-2498
Telephone: (212) 558-4000
Facsimile: (212) 558-3588

Proposed Counsel to the Debtors

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
____________________________________________ x
                                              :                            Chapter 11
In re                                         :
                                              :                            Case No. __-_______ (___)
Kumtor Gold Company CSJC and Kumtor Operating :
Company CSJC,1                                :                            (Joint Administration Pending)
                                              :
                             Debtors.         :
____________________________________________ x

                          CORPORATE OWNERSHIP STATEMENT AND
                            LIST OF EQUITY SECURITY HOLDERS

                   Pursuant to rules 1007(a)(1), 1007(a)(3) and 7007.1 of the Federal Rules of

Bankruptcy Procedure, Kumtor Operating Company CSJC respectfully represents that 100% of

Kumtor Operating Company CSJC is owned by Centerra Gold Inc., 1 University Avenue, Suite

1500, Toronto, Ontario, M5J 2P1.




1
      The Debtors’ corporate headquarters is located at 24 Ibraimova Street, 720001, Bishkek, the Kyrgyz Republic.
